Appeals Dismissed and Opinion Filed September 28, 2012




                                             In The
                                   (!trntrt 01
                                 flitrirt of iJrxa          it   Daftiz
                      No. 05-12-00974-CR              No. 05-12-00977-CR
                      No. 05-12-00975-CR              No. 05-12-00978-CR
                      No. 05-12-00976-CR              No. 05-12-00979-CR


                             LOWRIE HERNANDEZ, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee


                      On Appeal from the 291st Judicial District Court
                                    Dallas County, Texas
              Trial Court Cause Nos. F11-60551-U, Fl 1-71966-U, F11-72383-U,
                          F 11-72388-U, Fl 1-27674-U, F 11-27675-U


                             MEMORANDUM OPINION
                  Before Chief Justice Wright and Justices Bridges and Myers

       Appellant has filed a motion to dismiss the appeals. Appellant’s counsel has approved the

motion. The Court GRANTS the motion and ORDERS that the appeals be DISMISSED and that

this decision be certified below for observance. See TEx. R. App. P. 42.2(a).

                                             PER CURIAM
Do Not Publish
TEx.R.APP.R47